DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application 19153075.7, filed on January 22, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 15, 16, 18, and 19 are objected to because of the following informalities:    
Claim 15 appears to be written in an independent form and is also referring back to the claim 1. In an interpretation claim 15 may be interpreted as an independent claim and in a different interpretation claim 15 may also be interpreted as a dependent claim since the claim refers back to claim 1. In order to avoid any possible ambiguity, it is suggested to re-write the claim 15 including the limitations from claim 1 to ensure that it is an independent claim without referring back to claim 1.
Claim 16 recites “The surgical navigation system according to claim 16”, therefore it is written as being dependent on itself.  Claim 16 appears to be written as a dependent claim, dependent on a system claim, therefore claim 16 should be amended to recite “The surgical navigation system according to claim 15”.
Claim 18 recites “The surgical navigation method according to claim 11”, however claim 11 is a device claim.  It is interpreted that this claim is dependent on the independent method claim, claim 17, 
Claim 19 recites “The surgical navigation method according to claim 12”, however claim 12 is a device claim.  It is interpreted that this claim is dependent on one of the method claims, claims 17 or 18, therefore claim 19 should be amended to be dependent on claim 17 or claim 18. For examination purposes claim 19 is interpreted as being dependent on claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 17 recites “acquiring data describing a fixed spatial relationship between the lines, for example from a storage unit”, it is unclear if the data is being acquired from the storage unit or not.
Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (US 20040138556 A1).
Regarding Claim 1, Cosman discloses an optical tracking device configured to be used in a surgical navigation system (Abstract – “Camera system in combination with data processors, image scan data, and computers and associated graphic display provide tracking of instruments, objects, patients, and apparatus in a surgical, diagnostic, or treatment setting. Optically detectable objects are connected to instrumentation, a patient, or a clinician to track their position in space by optical detection systems and methods”), the optical tracking device comprising: 
a body (96, 114, 130/134, 140, 150, 190, and 210) having at least two optically distinguishable lines (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B) configured to be detected by an optical detection system of the surgical navigation system simultaneously (Para [0040] – “Referring now to FIG. 2B, another type of index structure is shown. The index structure comprises a four-sided geometric shape 96 having a shaded band 98 which may be of reflective or bright material. Inside is a relatively dark area 100 which may be of non-reflective material. Alternatively, the roles of the shaded band 98 and dark area 100 could be reversed. The camera system 10 detects this object and the linear edges of the band 98 or the dark area 100.), 
wherein the lines have a fixed spatial relationship between each other (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B) and at least one of the lines is an edge of the body (Figs. 2B, and 3D reproduced below).

    PNG
    media_image1.png
    191
    110
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    223
    168
    media_image2.png
    Greyscale

Regarding Claim 2, Cosman discloses all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein all of the lines are edges of the body (Figs. 2B and 3D reproduced above).
Regarding Claim 12, Cosman discloses all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein at least one of the lines forms a straight line (Figs. 2B and 3D reproduced above).
Regarding Claim 13, Cosman discloses all the elements of the claimed invention as cited in claim 1.
Cosman further discloses wherein at least two of the lines touch one another (Figs. 2B and 3D reproduced above).
Regarding Claim 14, Cosman discloses all the elements of the claimed invention as cited in claim 1.
wherein the body comprises at least one platonic solid (Para [0021] – “The markers 24, 26, and 28 or the identifiers 30, 32, 34, and 36 may be light-emitting, light-reflecting, or otherwise optically differentially detectable geometric structures, patterns, or elements… The markers or identifiers may be fabricated in any of various shapes including discs, annular plates or rings, domes, hemispheres, spheres, triangles, squares, cubes, diamonds, or combinations thereof.”) and at least one of the lines is an edge of the at least one platonic solid (Para [0041] – “These borders can then be detected by the camera system 10 via linear discrimination algorithms in the processor 42 and the computer 44 (FIG. 1). If the shape 96 is a parallelogram or a square, the orientation of the plane of the shape 96 can easily be determined by vector cross-product calculations of the linear positions of the borders in three-dimensional space with the edges of the object.”, therefore it can be interpreted that when the shape is a cube (six squares) at least one of the lines is an edge to determine the orientation of the object).
Regarding Claim 15, Cosman discloses A surgical navigation system (Para [0002] – “The invention relates generally to medical equipment used in the surgical treatment of disease, and more particularly to a system and method for medical instrument navigation by optically tracking the positions of instruments used during surgery or other treatments in relation to a patient's anatomy”) comprising:
the optical tracking device according to claim 1 (see claim 1 rejection above);
an optical detection system configured to detect the lines of the optical tracking device simultaneously (Para [0008] – “In an embodiment of the invention, the camera system is positioned to detect a clinical field of view and to detect index markers on a surgical instrument, a patient, and/or a surgeon”, Para [0051] – “The linear structures 191 and 192 provide contrast for optical discrimination by being highly reflective or very brightly colored surfaces that are detectable by and analyzable by the camera system 10, as described above”); and
a localisation system configured to determine a spatial position and/or orientation of the optical tracking device (Para [0023] – “The cameras provide optical camera data to processor 20 related to optically detectable objects in the common field-of-view of the cameras included in the camera system 10…Thus, in accordance with the invention, the positions and orientations of objects within the camera system field of view can be determined rapidly by the processor 42 and sent to a computer 44”, therefore the processor is interpreted as the localization system) based on the detected lines and based on the fixed spatial relationship between the at least two optically distinguishable lines (Para [0039] – “Detecting the edges of the bright portion 92 in the three-dimensional coordinate system relative to the camera system 10 enables the direction and orientation of the geometric object 88 to be determined…The camera system 10, the processor 42, and the computer 42 (FIG. 1) are adapted to detect edges such as a line 94 between the bright portion 92 and the remainder of the geometric object 88, as well as the other respective edges of the triangle or geometric shape… Edge detection of geometric shapes can be done by well-known segmentation or detection algorithms in the processor 42 or the computer 44”, Para [0040] – “Referring now to FIG. 2B… The camera system 10 detects this object and the linear edges of the band 98 or the dark area 100. This establishes the position and orientation of the shape 96”).
Regarding Claim 16, Cosman discloses all the elements of the claimed invention as cited in claim 16.
Cosman further discloses wherein the localisation system is configured to acquire data describing the fixed spatial relationship from a storage unit (Para [0056] – “Patterns such as bar codes or distinguishable line or object orientations can be used to encode the structure 222 (and thereby the instrument 60), allowing each different type of instrument to be recognizable via pattern recognition algorithms implemented in the processor 42 and the computer 44”, because the pattern recognition .
Regarding Claim 17, Cosman discloses a surgical navigation method of determining a spatial position and/or orientation of an optical tracking device (Abstract – “Optically detectable objects are connected to instrumentation, a patient, or a clinician to track their position in space by optical detection systems and methods. The recognition of instruments by patterns of optically detectable structures provides data on three-dimensional position, orientation, and instrument type”), comprising:
providing an optical tracking device (Para [0020] – “Mounted to the patient within the camera field are several optically detectable objects such as markers 24, 26, and 28, which are mounted directly on the patient, or alternatively, identifiers 30, 32, 34, and 36 connected to a structure 38 that is rigidly connected to the patient's body 22”) comprising a body (96, 114, 130/134, 140, 150, 190, and 210) having at least two optically distinguishable lines (Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B), wherein at least one of the lines is an edge of the body (Figs. 2B, and 3D reproduced above);
acquiring data describing a fixed spatial relationship between the lines, for example from a storage unit (Para [0056] – “Patterns such as bar codes or distinguishable line or object orientations can be used to encode the structure 222 (and thereby the instrument 60), allowing each different type of instrument to be recognizable via pattern recognition algorithms implemented in the processor 42 and the computer 44”, therefore data is acquired for pattern recognition, it is interpreted the spatial relationship between the lines of figs 2B, 2D, 2F, 2G, 2H, 3D or 4B is acquired to be able to perform pattern recognition);
simultaneously detecting the lines (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of ; and 
determining, based on the detected lines and based on the fixed spatial relationship, the spatial position and/or orientation of the optical tracking device (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of the patterns 116 and 118 as orthogonal and in a given spatial three-dimensional position.”).
Regarding Claim 18, Cosman discloses all the elements of the claimed invention as cited in claim 17.
Cosman further discloses wherein the step of detecting the lines comprises detecting at least one of: 
an illuminated line (Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the patterns are being detected, it is interpreted the pattern of positions of emitters can include any of the patterns disclosed in Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B which include lines); 
an illuminated part of a line; and 
an illuminated area having at least a part of one of the lines as a boundary.
Regarding Claim 20, Cosman discloses a non-transitory computer-readable recording medium storing program code portions configured to, when executed by one or more processors (Para [0081] – “In particular, it should be noted that although various functional components have been set forth and described herein, many of these functional components can be integrated (into a single general-purpose , cause the one or more processors to:
acquire, for example from a storage unit, data describing a fixed spatial relationship between at least two optically distinguishable lines configured to be detected by an optical detection system of a surgical navigation system simultaneously (Para [0056] – “Patterns such as bar codes or distinguishable line or object orientations can be used to encode the structure 222 (and thereby the instrument 60), allowing each different type of instrument to be recognizable via pattern recognition algorithms implemented in the processor 42 and the computer 44”, therefore data is acquired for pattern recognition, it is interpreted the spatial relationship between the lines of figs 2B, 2D, 2F, 2G, 2H, 3D or 4B is acquired to be able to perform pattern recognition), wherein the lines are part of a body of an optical tracking device configured to be used in the surgical navigation system (Figs. 2B, 2D, 2F, 2G, 2H, 3D and 4B show optically detectable objects with lines and a body (96, 114, 130/134, 140, 150, 190, and 210), and wherein at least one of the lines is an edge of the body (Figs. 2B and 3D reproduced above have lines on the edge of the body);
simultaneously detect the lines (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the orientation of the patterns 116 and 118 as orthogonal and in a given spatial three-dimensional position.”, therefore it is interpreted camera detection and pattern detection occur simultaneously); and 
determine, based on the detected lines and based on the fixed spatial relationship, the spatial position and/or orientation of the optical tracking device (Para [0043] – “Linear structures are easily detectable by camera systems and pattern recognition software. The camera system 10 could easily scan such a geometric linear pattern in distinguishing the linear bar patterns, thereby determining the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1) as applied to claim 1 above, and further in view of Wang (US 20060285350 A1).
Regarding Claim 3, Cosman discloses all the elements of the claimed invention as cited in claim 1.
Cosman further discloses lines with a light emitting behavior (Para [0009] – “Various exemplary embodiments are given of the use of lines, arrays of points, geometric patterns and figures, lines of light, and other optically detectable marker configurations to identify the position and orientation of a surgical instrument, a patient, and a surgeon”, Para [0021] – “The markers 24, 26, and 28 or the identifiers 30, 32, 34, and 36 may be light-emitting, light-reflecting, or otherwise optically differentially detectable geometric structures, patterns, or elements. They may comprise, for example, light-emitting diodes (“LEDs”) capable of emitting infrared, visible, or other wavelengths of light”)
Conversely Cosman does not teach wherein at least one of the lines is configured to be optically distinguishable by exhibiting a first light emitting behaviour different from a second light emitting behaviour of an area comprised in the optical tracking device, wherein the area has at least a part of the line as a boundary.
However Wang discloses wherein at least one of the lines is configured to be optically distinguishable by exhibiting a first light emitting behaviour different from a second light emitting behaviour of an area comprised in the optical tracking device, wherein the area has at least a part of the line as a boundary (Fig. 7 reproduced below shows an optical signaling device with multiple lines and a multi-wavelength laser source, Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths).

    PNG
    media_image3.png
    303
    477
    media_image3.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Para [0022]), therefore differentiating one area from another.
Regarding Claim 4, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the first light emitting behaviour differs from the second light emitting behaviour in at least one of: 
light intensity of emitted light; 
light wavelength of emitted light; and 
temporal pattern of emitted light.
However Wang discloses wherein the first light emitting behaviour differs from the second light emitting behaviour in at least one of: 
light intensity of emitted light; 
light wavelength of emitted light (Fig. 7 reproduced above shows an optical signaling device with multiple lines and a multi-wavelength laser source, Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths); and 
temporal pattern of emitted light.
The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Para [0022]), therefore differentiating one area from another.
Regarding Claim 5, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the lines are optically distinguishable from one another by their light emitting behaviours.
wherein the lines are optically distinguishable from one another by their light emitting behaviours (Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different wavelengths is coupled into different fiber cables that bundled together or coupled into the same fiber cable by using wavelength division multiplexing technology...The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.”, therefore it can be interpreted different lines/areas have different light emitting behaviors/wavelengths and the wavelength of green light is optically distinguishable from the wavelength of red light).
The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Para [0022]), therefore differentiating one area from another.
Regarding Claim 6, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
As stated above Cosman further discloses lines with a light emitting behavior.
Conversely Cosman does not teach wherein the first light emitting behaviour and the second light emitting behaviour each comprise a light intensity larger than zero.
However Wang discloses wherein the first light emitting behaviour and the second light emitting behaviour each comprise a light intensity larger than zero (Para [0022] – “In FIG. 7, the light source 102 is a multi-wavelength laser or an array of lasers with different wavelengths. The laser light in different .
The disclosure of Wang is an analogous art considering it is in the field of optical system for signaling of a position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the multi-wavelength light source of Wang to achieve the same results. One would have motivation to combine because it provides “The wavelength of the laser source 102 may be switched (such as from green to red) as illustrated in the figure to indicate different status of the airfield.” (Para [0022]), therefore differentiating one area from another.
Regarding Claim 7, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
Cosman further discloses further comprising a light emitting element configured to illuminate a part of at least one of the lines and/or at least the area (Para [0065] – “The instrument 282 is shown generically; the optical index structure 280 comprises LED emitters 294, 296, and 298 which in a preferred embodiment are of an infrared-emitting type. The emitters 294, 296, and 298 define a plane of light which can be transformed to specify the position of the instrument 282 to which they are attached”, Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the positions of the emitters can form patterns such as the patterns consisting of lines disclosed in Figs. 2B and 3D reproduced above).
Regarding Claim 9, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
wherein the light emitting element is an active electronic light emitting element (Para [0065] – “The emitters 294, 296, and 298 are coupled to a circuit 300 which distributes energy to the LEDs for their illumination”).
Regarding Claim 10, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
As cited above Cosman discloses a light emitting element and optically detectable lines conversely Cosman does not teach wherein the light emitting element comprises an optical fibre extending along the at least one of the lines and configured to emit light out of a side portion of the fibre.
However Wang discloses wherein the light emitting element comprises an optical fibre extending along the at least one of the lines and configured to emit light out of a side portion of the fibre (Para [0005] – “The lighting system employs solid state lighting apparatus such as LEDs or lasers as the light source and optical fibers, preferably side emitting optical fibers for light delivery”, Fig. 6 reproduced below shows four lines of the sensor with two lines being side emitting optical fibers).

    PNG
    media_image4.png
    336
    486
    media_image4.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field of fiber optic lighting system for signaling a position.
.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1) as applied to claim 1 above, and further in view of Wang (US 20060285350 A1) and Knobel (US 20110190637 A1).
Regarding Claim 8, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1, 3, and 7.
Conversely Cosman does not teach wherein the light emitting element is configured to illuminate all of the lines completely.
However Knobel et al. hereinafter Knobel discloses wherein the light emitting element is configured to illuminate all of the lines completely (Para [0074] – “The light of the active structures is generated for instance by light-emitting diodes (LED) 34 or a light-emitting diode matrix. The geometrical pattern 35 integrated into the structure's body is thus illuminated. The light 36 only exits in the geometrically defined places”, Figs. 2a and 2b reproduced below show a structure with an optically detectable pattern with lines therefore it is interpreted all of the lines are illuminated completely).

    PNG
    media_image5.png
    253
    511
    media_image5.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the illumination of lines of Knobel to achieve the same results. One would have motivation to combine because “Devices and methods with a medical-technical measuring system that do not have or significantly reduce the disadvantages mentioned above are presented in the following” (Para [0028]).
Regarding Claim 11, Cosman and Wang disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Cosman does not teach wherein at least one of the lines and/or at least the area is covered with an optically transparent material.
However Knobel discloses wherein at least one of the lines and/or at least the area is covered with an optically transparent material (Para [0055] – “The three-dimensional structure equipped with patterns can be covered with a transparent protective coating 15”, as shown in Figs. 2a and 2b the pattern can include lines).
The disclosure of Knobel is an analogous art considering it is in the field of optically detectable markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the optically transparent material of Knobel to achieve the same results. One would have motivation to combine because “This protective coating protects on the one hand the three-dimensional pattern 13 from scratches and soiling and on the other hand prevents for instance the aseptic gloves of the surgeon from being damaged by sharp edges and corners.” (Para [0056]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20040138556 A1) as applied to claim 17 above, and further in view of Fun (US 20130106833 A1).
Regarding Claim 19, Cosman discloses all the elements of the claimed invention as cited in claim 17.
As cited above Cosman discloses optically illuminated patterns to be detected (Para [0066] – “Alternatively, the pattern of positions of the emitters 294, 296, and 298 can be used to allow the processor 292 to discriminate what specific instrument 282 is being used”, therefore the patterns are being detected, it is interpreted the pattern of positions of emitters can include any of the patterns disclosed in Figs. 2B, 2D, 2F, 2G, 2H, 3D or 4B which include lines
Conversely Cosman does not teach wherein the step of detecting the lines comprises at least one of: 
detecting at least one illuminated part of a line and extrapolating and/or interpolating the detected illuminated part to a straight line; and 
detecting at least one illuminated area having at least a part of one of the lines as a boundary and extrapolating and/or interpolating the boundary of the area to a straight line.
However Fun discloses wherein the step of detecting the lines comprises at least one of: 
detecting at least one illuminated part of a line and extrapolating and/or interpolating the detected illuminated part to a straight line; and 
detecting at least one illuminated area (Para [0002] – “These markers may be active, retro-reflective or fully passive”, therefore the active light emitting markers of Cosman can be combined with the markers of Fun) having at least a part of one of the lines as a boundary and extrapolating and/or interpolating the boundary of the area to a straight line (Para [0020] – “The complex markers of the present invention may include triangular or square shapes…If a marker is partially occluded such that some of the corners cannot be captured in the image, the boundary can still be completed via .
The disclosure of Fun is an analogous art considering it is in the field of optical tracking of markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the extrapolating of Fun to achieve the same results. One would have motivation to combine because “The complex marker is able to remain detectable even with partial occlusion.” (Para [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793